Citation Nr: 1233960	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral pes planus.

2.	Entitlement to service connection for a right shoulder disorder.

3.	Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (hereinafter "left knee disability").

4.	Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status post arthroplasty of the right knee (hereinafter "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1998 and from January 1999 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at a Board hearing at the RO in Indianapolis, Indiana in January 2011.  This transcript has been associated with the file.

The issues of entitlement to service connection for bilateral pes planus and entitlement to increased evaluations for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not indicate the Veteran currently has a right shoulder disorder.



CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in January 2009 for his right shoulder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has a right shoulder disorder which began in active service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran was treated on numerous occasions in service for various health complaints.  At his entrance examination in June 1988 the examiner found no defects of the Veteran's right shoulder.  On his Report of Medical History he also denied a painful or "trick" shoulder.  An October 1990 service treatment record indicated that the Veteran had injured his shoulder one month earlier playing football.  He was showing some improvement with Motrin.  He was diagnosed with residuals of muscle tenderness and deltoid status post contusion.  A December 1990 service treatment record noted the Veteran had been seen 2 weeks earlier for a right deltoid strain due to a football injury and he returned for a follow up appointment.  He was diagnosed with a deltoid strain. 

In a December 1996 service treatment record the Veteran complained of right shoulder pain which had existed for 1 month.  The shoulder was tender to touch.  X-rays showed a normal right shoulder with no fracture, dislocation, or other bony abnormality.

At his March 1998 Report of Medical Examination the examiner did not note any right shoulder defects.  In an April 1998 Report of Medical Examination the Veteran was not noted to suffer from any shoulder disabilities.  The Veteran himself checked that he was not currently, and had not in the past, suffered from a "trick" shoulder.  See April 1998 Report of Medical History

In a February 2005 Post Deployment Health Assessment the Veteran did not report any shoulder pain or complaints during his previous deployment.  An April 2005 Report of Medical Assessment, filled out by the Veteran, noted a herniated disk, golfer's elbow, and locking up of the right knee.  The Veteran did not indicate that he had any problems with his right shoulder.  In an August 2006 Report of Medical History the Veteran reported that he had dislocated his shoulder on multiple occasions in service when he was in Germany.  

In a July 2008 Report of Medical History the Veteran reported that he had dislocated his shoulder many times and now it popped and locked.  A September 2008 service treatment record noted the Veteran's complaints of right shoulder pain which had existed for approximately 1 year.  He was diagnosed with joint pain in the right shoulder.  There is no further follow up for complaints, or treatment, of the Veteran's right shoulder as he separated in November 2008.  

Although the Veteran was treated in service with right shoulder pain, he was not diagnosed with a chronic right shoulder disability.  The Board notes that in his August 2006 and July 2008 Reports of Medical History the Veteran reported dislocating his shoulder on multiple occasions, however there is no competent evidence of this in the service treatment records.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran was afforded a VA examination in January 2009 for his right shoulder disorder.  The Veteran reported pain and tenderness in his right shoulder.  The examiner performed a physical examination of the Veteran, to include x-rays.  X-rays indicated a normal right shoulder with no acute fracture or dislocation, no significant degenerative changes, joint effusion, joint space narrowing, or soft tissue swelling.  Ultimately the examiner diagnosed the Veteran with right shoulder pain.

The Board observes that at this examination the claims file was unavailable for review by the examiner.  However, the examiner performed a thorough examination of the Veteran, including obtaining x-rays of his right shoulder.  Although the Veteran was treated in service with complaints of right shoulder pain, there was no diagnosis of a chronic disability noted.  Furthermore, at this VA examination the examiner did not find evidence of a current right shoulder disability.  As such, although the claims file was unavailable the evidence contained in it still would not have affected the January 2009 VA examiner's opinion that the Veteran was not currently suffering from a right shoulder disability, as required for a grant of service connection.

The Veteran was seen in May 2009 with complaints of right shoulder pain.  He reported he had been receiving physical therapy in the past but the pain was constant.  His range of motion was within normal limits and the Veteran was again referred to physical therapy.  There was no diagnosis of a chronic right shoulder disability.

The Veteran testified at his January 2011 Board hearing that his shoulder gave out in service and that it currently popped.  He also testified that he believed an x-ray on separation from service showed a bone spur of his right shoulder.

The Board acknowledges the Veteran's complaints, and diagnoses, of pain in his right shoulder.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001)

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board acknowledges that the Veteran testified that he injured his right shoulder in service and it has been bothering him since then.  It has also been noted that the Veteran attends physical therapy for his right shoulder pain.  However, as noted above, the Board finds the Veteran has not been diagnosed with chronic right shoulder disability in service or at any point during the appeal period.  
Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a right shoulder disorder.  The great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.


REMAND

The Veteran contends that he suffers from bilateral pes planus which began in service.  The Board observes that the Veteran was diagnosed with bilateral pes planus on numerous occasions in service.  In November 1995 the Veteran was continued on a permanent profile due to his pes planus.  A March 2001 service treatment record noted he suffered from chronic pes planus.  In an October 2005 service treatment record it was again noted that he suffered from bilateral symptomatic pes planus.  Also at the Veteran's January 2011 Board hearing he testified that he began experiencing pes planus symptoms in service.

The Veteran was afforded a VA examination in January 2009 for his pes planus claim.  The examiner indicated that he did not review the claims file as it had not been requested by the RO.  Ultimately the examiner stated that the Veteran was not suffering from pes planus.  However, he offered no opinion as to the Veteran's diagnoses of pes planus throughout his 20 year career in service. 

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, a new examination should be conducted, with the claims file present, to determine if the Veteran is suffering from bilateral pes planus.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

At the Veteran's January 2011 Board hearing he testified that his left and right knee disabilities had worsened since his January 2009 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board further notes that the most recent VA treatment records in the claims file are from May 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from May 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an orthopedic examination in order to determine the nature and etiology of any bilateral pes planus and the severity of his bilateral knee disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

	In addition to all other evidence necessary, the examiner should offer the following opinions with regard to the Veteran's service connection claim:

a)  If the Veteran is currently suffering from pes planus, whether it is at least as likely as not that the Veteran's pes planus is related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

	With respect to the bilateral knee increased rating claims, all indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should also provide an opinion concerning the impact of the Veteran's bilateral knee disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).


3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


